—Appeal by defendant from two judgments of the County Court, Nassau County (Winick, J.), both rendered August 16, 1982, the first convicting him of burglary in the third degree, upon a jury verdict, and the second convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentences.
Judgments affirmed.
With respect to defendant’s conviction for burglary in the third degree, the evidence presented at trial established that someone entered the complainant’s home, searched for valuables and stole certain property. A bank which the complainant kept on his bedroom bureau containing between $20 and $30 in coins had been broken into three pieces and left on the floor with the money missing. The police obtained a latent fingerprint from a piece of broken plastic attached to the bank *983which matched that of defendant. We find that the proof was sufficient to lead to a conclusion of guilt beyond a reasonable doubt and that the facts excluded every other reasonable hypothesis but the defendant’s guilt (see, People v Talley, 110 AD2d 792, 793). Defendant’s remaining contentions are either not preserved for appellate review or without merit. Mollen, P. J., Thompson, Brown and Lawrence, JJ., concur.